Citation Nr: 1757172	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-31 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a deformity of the second toe of the right foot, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for a neck, upper back, and shoulder disorder, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, A.D., and L.P.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to June 1978.  He had additional service in the Maryland Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, on behalf of the RO in Baltimore, Maryland.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for a deformity of the second toe of the right foot, and entitlement to service connection for a neck, upper back, and shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period on appeal, the Veteran's type II diabetes mellitus, has not required regulation of activities.

2.  The Veteran's current left knee disability is at least as likely as not the result of an in-service event or injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met or approximated for the period before October 15, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left knee disability has been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


Entitlement to service connection for a left knee disorder

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence of record supports a grant of service connection for a left knee disorder.  First, there is evidence of a current disability.  The Veteran has been diagnosed with degenerative arthritis of his left knee.  See February 2017 VA examination.

Second, there is evidence that the current disability was caused by or aggravated by the Veteran's service-connected diabetes mellitus.  In that regard, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disability is related to service.  The law is clear; pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a May 2017 private nexus statement opines that there is a reasonable degree of medical certainty that the Veteran's left knee arthritis is related to the car accident caused by the Veteran's service-connected diabetes mellitus.  In formulating his opinion the May 2017 private doctors reviewed the Veteran's medical records, examined the Veteran, and relied on his own expertise, knowledge, and training.  In addition, the doctors supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disability is related to his military service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for left knee arthritis.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


Increased rating for service-connected diabetes

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, the Veteran's service-connected diabetes mellitus is currently assigned a 20 percent evaluation under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2017).  Under that DC, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

Here, throughout the appeal period, the Veteran has required insulin and a restricted diet.  To entitle him to a higher rating, the evidence must show that the Veteran additionally requires a regulation of activities.

In order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting DC 7913 (defining the term within the criteria for a 100 percent rating)).

The evidence establishes that the Veteran's diabetes mellitus required insulin and a restricted diet during this period, but not a regulation of his activities.  In that regard, the Veteran's treatment records show that he was encouraged to exercise throughout the appeal.  See November 2016 VA treatment record; August 2015 VA treatment record; May 2013 VA treatment record; April 2010 VA treatment record.  In fact, the Veteran testified that he was not told to avoid certain activities to help regulate his blood sugar.  See Bd. Hrg. Tr. at 4.  Instead, the Veteran testified that he was told to limit his exercise due to his knee disability.

Further, the Veteran was afforded VA examinations for his service-connected diabetes in April 2009 and February 2017.  Both examiners found that the Veteran does not require a regulation of activities as part of his medical management.

The Veteran has not contended that his condition has changed since the most recent VA examination.   However, the Veteran's representative continued to state that the Veteran must regulate his activities.

The Board has considered the lay statements of record from the Veteran, his family, neighbors, and coworkers.  Those statements show that the Veteran has had multiple diabetic episodes throughout his life while doing various tasks.  See February 2006 buddy statement; May 2009 buddy statement; December 2016 buddy statements.  However, the Board finds that those statements are outweighed by the consistent medical evidence of record that shows that the Veteran's diabetes has not resulted in a regulation of activities throughout the appeal period.  Further, the Board notes that most of the buddy statements appear to refer to incidents that occurred before the current period on appeal.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent at any point during the period on appeal.

The aforementioned evidence does not show that the Veteran's activities are regulated as a result of his diabetes mellitus.  Although the Veteran is competent to report on matters observed or within his personal knowledge, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), as noted above, a finding of regulation of activities requires medical evidence, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  There is no medical evidence that the Veteran's activities have been regulated as a result of his diabetes at any point during the period on appeal.

Accordingly, the Board finds that the schedular criteria for the next higher, 40 percent disability evaluation have not been met.  The Board therefore finds that the preponderance of evidence is against the Veteran's claim for an evaluation in excess of 20 percent for diabetes mellitus.  As the preponderance of the evidence is against a finding that a 40 percent evaluation is appropriate, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.


ORDER

1.  Entitlement to service connection for left knee arthritis is granted.

2.  Entitlement to an increased evaluation in excess of 20 percent for service-connected diabetes is denied.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was most recently afforded a March 2017 VA examination to determine the nature and etiology of his right second toe disability.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  In that regard, the examiner stated that Veteran's report of injuring his toe in a motor vehicle accident and/or a diabetic episode is subjective.  The examiner then went on to state that there is no evidence of record in the claims file regarding the above episodes, and that he is unable to confirm that the Veteran's current right second toe injury is related to his motor vehicle accident or diabetic episode without resorting to mere speculation.  The Board finds that examination inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  

In that regard, it is unclear if the examiner is stating there is no evidence that a motor vehicle accident and diabetic episodes occurred.  The Board notes that there is evidence in the file showing that the Veteran suffers from diabetic episodes, and that a motor vehicle accident occurred.  See April 2003 Motor Vehicle Accident Report; December 2016 Buddy statements.  Further, the examiner stated that she is unable to confirm that the Veteran's current right second toe injury is related to his motor vehicle accident or diabetic episode without resorting to mere speculation.  However, the examiner did not state why she would have to resort to speculation to provide an opinion.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation.

With regard to the Veteran's claimed neck, shoulder, and back disability, the Board directed the RO to obtain an opinion on whether the Veteran had any current, neck, upper back, and shoulders disability that was directly related to service, or secondary to the Veteran's service-connected diabetes.  While the RO obtained those opinions, the Board finds that they are inadequate to decide the claim.  

Specifically, regarding direct service connection, the examiner simply stated that the Veteran injured his neck, and upper back once in service in 1969, and that the claims file is silent for any further treatment or issues regarding the neck until 2004.  It is unclear, if the examiner is indicating that the Veteran's in-service neck injury, resolved prior to the Veteran filing his claim.  Regarding the upper back, the examiner noted that the Veteran stated that his disability resolved following his in-service injury until 2003 following a fall.  The examiner then stated that the medical records are negative for the treatment of an upper back condition until 2008.  The examiner then conclusively stated that a nexus has not been established.  The examiner did not fully discuss her opinion, nor did she state whether she thought the Veteran's upper back disability resolved while in service.  Instead, it appears that she relied on the Veteran's statement that the disability resolved without providing any explanation.

Regarding secondary service connection, the examiner stated the she was unable to confirm Veteran's current neck condition is related to diabetic mellitus/hypoglycemic episodes without resorting to mere speculation.  However, similar to the toe disability discussed above, the examiner did not fully explain why she cannot provide an opinion without resorting to speculation.  Regarding the upper back disability, the examiner stated that the medical records are negative for treatment of an upper back condition until December 2008.  She stated that this was 5 years after the Veteran's claimed fall.  However, she did not discuss medically known or theoretical causes of the Veteran's upper back degenerative arthritis, nor did she describe how the upper back degenerative arthritis generally presents or develops in most cases.

Further, since the neck and shoulder VA examinations, the Veteran submitted a May 2017 private statement relating to his neck and shoulder pain.  That opinion appears to indicate a separate etiology for the Veteran's cervical stenosis from his neck and shoulder pain.  In that regard, the examiner stated that the cervical stenosis is more of an acquired problem, however the neck and shoulder pain could have developed from the Veteran's described injury from 13-14 years ago.  Thus, it appears that the positive nexus opinion relates only to the Veteran's neck and shoulder pain.  The Board notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Based on this private statement, it is unclear as to what causes the Veteran's neck and shoulder pain.

Thus, the Board finds that the AOJ should obtain opinions regarding the nature and etiology of the Veteran's second toe of the right foot disability, and the Veteran's neck, upper back, and shoulder disabilities.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion to determine the nature and etiology of any right second toe, neck, upper back, and shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current right second toe disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  The examiner should also opine whether it is at least as likely as not that the right second toe disorder is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.  In rendering this opinion, the examiner should note that the Veteran has credibly provided evidence showing that he has suffered from a motor vehicle accident as a result of his service-connected diabetes, and that he has diabetic episodes.  The examiner should specifically discuss the Veteran's contentions that he injured his right second toe during a diabetic episode that resulted in convulsions in the 1990s (see May 2016 hearing testimony).  

The examiner should identify all current neck, upper back, and shoulder disorders that may be present.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  The examiner should discuss the Veteran's noted in-service training accident.  See November 1969 service treatment record.  As the last examiner did not, the examiner should indicate if the Veteran's in-service neck and upper back injuries resolved.  

The examiner should also opine whether it is at least as likely as not that the neck, upper back, and shoulder disorder is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.  In rendering this opinion, the examiner should specifically discuss the Veteran's credible contentions that he reinjured his neck, upper back, and shoulder in approximately 2003 or 2004 after he fell while wallpapering a client's home during a hypoglycemic episode.  The examiner should also address the May 2017 private statement indicating that the Veteran's neck and shoulder pain could have developed from the Veteran's described injury from 13-14 years ago.  It would be helpful if the examiner stated what disability the Veteran's neck and shoulder pain is related to.

For all obtained opinions, a complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation.

2.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


